Title: To Thomas Jefferson from John Gentle, 7 October 1807
From: Gentle, John
To: Jefferson, Thomas


                        
                            
                        before 7 Oct. 1807
                     
                        
                        To Thomas Jefferson Esqr., President of the United States of America.—
                  The petition of the inhabitants of the Michigan Territory Respectfully Sheweth.—
                  That your Petitioners are deeply penetrated with regret for having occasion to adress you on the conduct of any of their rulers. The task of Criminating, always unwelcome, is peculiarly so to us in the present instance, as we received our rulers with uncommon emotions of pleasure, and reposed an unreserved confidence in their integrity and patriotism. Nor was it till after a long and patient endurance of abuses, that we gave way to other sentiments and impressions Concerning Them.
                  We have indulged Charity, and cherished hope, as long as there was possible room for either, and beyond the example we believe of any other people, possesing the exalted rights of freemen and the liberty of remonstrating, while intolerable oppressions were heaped on them.
                  Our patience is now exhausted, as every expectation of reform in those we complain of is entirely at an end. We are compelled reluctantly to appeal to the source from whence our oppressors derived their power:—our dependance and consolation are in your known magnanimity, benevolence and Justice:—from them we confidently expect relief.
                  The history of William Hull and Augustus B. Woodward, since they took upon themselves the Government of this Territory, is a history of repeated injuries, abuses and deceptions,—all having a direct tendency to harass, distress and impoverish, if not absolutely to expell, the present inhabitants, and to accomplish private and sinister schemes, which we confess are to us still covered with considerable mystery, but are not on that account less grievous in their effects.
                  To prove this, let the following brief outlines of their conduct and proceedings be submitted.
                  They have been guilty of abominable deceit, by promising every thing and performing nothing, for the benefit of this Territory.
                  They early stripped us of the Code of Laws to which we had been accustomed, and left us without Laws, untill supplied by their own slow and novel mode  of adopting them.
                  They have pursued a mode of adopting Laws from the original States, which admitts of additions, Omissions and Combinations, by which the spirit and very letter of the Originals pretended to be adopted are in numerous instances evaded, or entirely perverted.
                  They have refused or totally neglected to pass laws of immediate and pressing importance to the welfare of this Territory, altho in some instances urgent representations have been made by Grand Juries, and the necessity of such Laws has been obvious before their eyes.
                  They have expended much time unecessarily Legislating on subjects of trifling moment, or of no moment at all, making and rescinding  resolves, to suit their purposes of speculation, thereby putting the Territory at great expence, without procuring for it any advantage.
                  They have deprived the inhabitants of Detroit of the land allowed them by Congress, and they have practised on them every art of deception cunning could invent and prostituted talents devise, to extort the most extortionate prices for said lands.
                  They have been guilty of unfeeling cruelty and barbarity by preventing these naked and houseless sufferers by the conflagration, from accommodating themselves with buildings during one whole year, and many of them during another year, and several to this day, thro’ their systematic measures of speculation.
                  They have manifested the most egregious rapacity and Selfishness, unbecoming the rulers of any people, by making, not only the necessary accomodations of the sufferers, but the general interests of the Territory subservent to their speculating views.
                  They have driven from the Territory by their oppressive and cruel measures, many poor but Virtuous Citizens, who could not submit to live under their government.
                  They have in numberless instances equivocated, evaded and denied their words and falsified the Truth, insomuch that no one now gives credit to what they assert or advance in an official Capacity,—and no one willingly trusts them.
                  They have repeatedly broken covenant in things very serious to individuals, by rescinding and altering resolutions solemnly entered into by themselves.
                  They have resorted to deep intrigues, both with Congress and the people of this Territory, to procure for themselves an accumulation of power and emoluments, and also to acquire the Authority of regulating our titles to Lands,—in which intrigues they have been fortunately defeated,—for which we are sincerely thankful.
                  They, being either ignorant or regardless of the true condition of this Territory, have adopted and rigidly pursued measures respecting the uniforming of the Millitia, which were impossible to be complied with.
                  They have imposed burthensome and unecessary Taxes upon us without our Consent:—and
                  They have squandered the most part of them without our consent or even knowledge.
                  They have authorised an officer of their own creation and under their immediate control, both to assess and levy the Taxes,—by which means we never know the Amount of his collections,—neither have we a right to question him on the subject.
                  They have drawn monies from distant districts, and have refused to expend little or none of said monies, to the advantage of the districts who Contributed it.
                  They have used for purposes unknown to us the Sum of Nine hundred and Ninety dollars, appropriated by Congress in 1806 to discharge certain expences attending this government,—which expences have been discharged out of the Treasury of this Territory.
                  They have been Collecting large sums from us in Taxes and licences these two years past, and when dimands are made on the Treasury, the Treasurer’s answer generally is, “Their is no money in the Treasury.”
                  They have treated with contemp and Neglect the respectfull solicitations of the people thro’ The Grand Juries, to be informed of the sums received into the Treasury, and the expenditures of the Same, perempturily refusing to give us any information thereon, and insulting us with a reply, that the law does not authorize us to enquire into those matters.
                  They have entered themselves, and by virtue of their authority have involved with them the Territory of Michigan, into a Connection with the Detroit Bank, without the advice or Consent of the People. 
                  They have, (if the uniform testimony of the Indians may be relied on,) with held the yearly  Cash annuities due them by  treaty.
                  They have served out to the Indians goods, not only of an inferior quality, but generally very much damaged:—where this fault lies we know not.
                  They have uniformly pursued measures in relation to the Indians at once the most mischievous and ridiculous, whereby the contempt of those people has been excited, their anger kindled, and hostile inclinations produced, insomuch that at this moment very serious apprehensions exist throughout the Territory, of trouble from them, as their murmurs are loud and highly threatning.
                  They have represented to the general Government, that the Millitia of this Territory, is more than adequate to its defence, altho at the same time they must have known, that in case of Indian hostillities, this Territory could never defend itself, but must inevitably fall a Sacrifice.
                  They have wantonly lavished between five and six hundred dollars of our Taxes in digging wells and erecting pumps on the Commons, near half a mile behind the town of Detroit, where in our opinion no town will ever exist, and no wells [be necessary] and when they were about half finished, the enterprise was abandoned.
                  They have established twelve Supreme Courts in the year, that is one every month, which must have been intended in cooperation with their other Schemes of speculation, effectually to complete the ruin of this Territory.
                  The Decisions in the Supreme Court, of which A. B. Woodward is Chief Judge, have uniformly been a mockery of Law and a prostitution of Justice:
                  They have in Our opinion possitively violated in some instances the Constitution and Laws of the United States, and the rights of its Citizens, and have almost in every instance disregarded them. 
                  Their general conduct in their capacity of Legislators, has unexceptionably been a Burlesque on Legislation, an insult to the understandings of the good Citizens of this Territory, degrading to the American Nation and a Scorn to the nations around us.
                  But why ennumerate any more of our grievances?—it would require volumes to contain them all; and volumes of details might also be adduced in support of these Charges and if called upon, we pledge ourselves to produce them well authenticated. We cannot longer subsist with men to rule over us who have incessantly laboured to accomplish our ruin. They have, by their intrigue and ridiculous maneuvers, Sunk themselves into the deepest contempt, and they are actually at this time a reproach and byword among the people. They cannot regain the confidence of the Territory by years of repentance;—Nor does any symptom appear that they are likely to make the experiment.
                  By them our lives are rendered unhappy, our Conditions embarassed, and our interests insecure.—From their strange and unexampeled conduct, the Government of the United States is discredited, the American Character disgraced, and this both in the eyes of the civilized and Savage.
                  Your Petitioners therefore do earnestly and humbly entreat that Governor William Hull and Chief Judge A. B. Woodward, be removed from their offices in this Territory without delay,—and their Stations Supplied by men of honest and upright principles, not addicted to  Speculations who will have a regard for our rights and wellfare and for the honor of the American name and Government.—And as in duty bound your petitioners will ever pray.—
                        
                            John Gentle
                     
                     [and 361 additional signatures]
                        
                    